Name: Commission Regulation (EU) NoÃ 36/2014 of 16Ã January 2014 amending Annexes II and III to Regulation (EC) NoÃ 396/2005 of the European Parliament and of the Council as regards maximum residue levels for aminopyralid, chlorantraniliprole, cyflufenamid, mepiquat, metalaxyl-M, propamocarb, pyriofenone and quinoxyfen in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: means of agricultural production;  marketing;  health;  animal product;  agricultural policy;  agricultural activity;  foodstuff
 Date Published: nan

 21.1.2014 EN Official Journal of the European Union L 17/1 COMMISSION REGULATION (EU) No 36/2014 of 16 January 2014 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for aminopyralid, chlorantraniliprole, cyflufenamid, mepiquat, metalaxyl-M, propamocarb, pyriofenone and quinoxyfen in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) thereof, Whereas: (1) Annex II and Part B of Annex III to Regulation (EC) No 396/2005 set the maximum residue levels (MRLs) for metalaxyl-M and quinoxyfen and Part A of Annex III to that Regulation sets the MRLs for aminopyralid, chlorantraniliprole, cyflufenamid, mepiquat, pencycuron and propamocarb. As regards pyriofenone, no specific MRLs were set nor was the substance included in Annex IV to that Regulation, so the default value of 0.01 mg/kg applies. (2) In the context of a procedure for the authorisation of the use of a plant protection product containing the active substance chlorantraniliprole on beetroot, carrots, celeriac, horseradish, Jerusalem artichokes, parsnips, parsley root, salsify, swedes, turnips and other root and tuber vegetables (except sugar beet and radishes), an application was submitted in accordance with Article 6(1) of Regulation (EC) No 396/2005 for modification of the existing MRLs. (3) Such applications were also submitted as regards cyflufenamid for pome fruits (except apples and pears), gherkins and cucurbits with inedible peel (except melons); as regards mepiquat for oats, wheat and products of animal origin considering residue levels in feed items resulting from the uses of mepiquat on wheat, rye and barley; as regards metalaxyl-M for currants; as regards pencycuron for potatoes; as regards propamocarb for rocket and leek; and as regards pyriofenone for table and wine grapes, barley, oats, rye and wheat. (4) In accordance with paragraphs 2 and 4 of Article 6 of Regulation (EC) No 396/2005 an application was submitted for aminopyralid in products of animal origin considering residue levels in feed items resulting from the use of aminopyralid on grass pasture. The applicant claims that the authorised use of aminopyralid on grass pasture in the United States, Canada, Bolivia, Argentina and Brazil leads to residues exceeding the MRLs authorised under Regulation (EC) No 396/2005 and that higher MRLs are necessary to avoid trade barriers for the importation of products of animal origin. (5) Such applications were also submitted as regards chlorantraniliprole for oilseeds (except peanuts, soya beans and cotton seeds) and as regards quinoxyfen for hops. In both cases the applicants claim that the authorised use of the substances on those crops in the United States leads to residues exceeding the MRLs authorised under Regulation (EC) No 396/2005 and that higher MRLs are necessary to avoid trade barriers for the importation of oilseeds. (6) In accordance with Article 8 of Regulation (EC) No 396/2005 those applications were evaluated by the Member States concerned and the evaluation reports were forwarded to the Commission. (7) The European Food Safety Authority ("the Authority") assessed the applications and the evaluation reports, examining in particular the risks to the consumer and, where relevant, to animals and gave reasoned opinions on the proposed MRLs (2). It forwarded those opinions to the Commission and the Member States and made them available to the public. (8) The Authority concluded that, as regards the use of aminopyralid on grass pasture, no modification of the existing MRLs is required for milk, eggs, poultry and swine products. As regards the use of chlorantraniliprole on oilseeds and the use of pencycuron on potatoes, it concluded that the submitted data are not sufficient to set a new MRL. As regards the use of propamocarb on leek, the Authority does not recommend setting the proposed MRL since a risk for consumers cannot be excluded. Moreover, the intended drench application is not supported by data. The existing MRLs should therefore remain unchanged. (9) As regards all other applications, the Authority concluded that all requirements with respect to data were met and that the modifications to the MRLs requested by the applicants were acceptable as regards consumer safety on the basis of a consumer exposure assessment for 27 specific European consumer groups. It took into account the most recent information on the toxicological properties of the substances. Neither the lifetime exposure to those substances via consumption of all food products that may contain them, nor the short-term exposure due to high consumption of the relevant crops and products showed that there is a risk that the acceptable daily intake (ADI) or the acute reference dose (ARfD) is exceeded. (10) As regards, aminopyralid the Authority proposed the implementation of the Codex maximum residue limits (CXLs) for food of animal origin as an alternative to the modifications of the MRLs requested by the applicant since the CXLs are based on the same scientific considerations. Those CXLs are safe for consumers in the Union and should therefore be included in Regulation (EC) No 396/2005 as MRL. (11) Based on the reasoned opinions of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (12) Regulation (EC) No 396/2005 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) EFSA scientific reports available online: http://www.efsa.europa.eu: Reasoned opinion on the modification of the existing MRLs for aminopyralid in food commodities of animal origin. EFSA Journal 2013;11(6):3271 [35 pp.]. doi:10.2903/j.efsa.2013.3271. Reasoned opinion on the modification of the existing MRLs for chlorantraniliprole in several root and tuber vegetables and oilseeds. EFSA Journal 2013;11(7):3296 [36 pp.]. doi:10.2903/j.efsa.2013.3296. Reasoned opinion on the modification of the existing MRLs for cyflufenamid in pome fruits, cucurbits (inedible peel) and gherkins. EFSA Journal 2013;11(7):3336 doi:10.2903/j.efsa.2013.3336. Reasoned opinion on the modification of the existing MRLs for mepiquat in oats, wheat and food commodities of animal origin. EFSA Journal 2013;11(6):3275 [40 pp.]. doi:10.2903/j.efsa.2013.3275. Reasoned opinion on the modification of the existing MRLs for metalaxyl-M in currant (red, black and white). EFSA Journal 2013;11(7):3297 [25 pp.]. doi:10.2903/j.efsa.2013.3297. Reasoned opinion on the modification of the existing MRL for pencycuron in potatoes. EFSA Journal 2012;10(12):3011 [21 pp.]. doi:10.2903/j.efsa.2012.3011. Reasoned opinion on the modification of the existing MRLs for propamocarb in rocket and leek. EFSA Journal 2013;11(6):3255 [32 pp.]. doi:10.2903/j.efsa.2013.3255. Reasoned opinion on the setting of new MRLs for pyriofenone in cereals, grapes and animal products. EFSA Journal 2013;11(7):3342 [23 pp.]. doi:10.2903/j.efsa.2013.3342. Reasoned opinion on the modification of the existing MRL for quinoxyfen in hops. EFSA Journal 2013;11(7):3343 [22 pp.]. doi:10.2903/j.efsa.2013.3343. ANNEX Annexes II and III to Regulation (EC) No 396/2005 are amended as follows: (1) In Annex II, the columns for metalaxyl-M and quinoxyfen are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (1) Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)) Quinoxyfen (F) (1) (2) (3) (4) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 0,5 0,02 (2) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddhas hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata x sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0,05 (2) 0,02 (2) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 1 0130010 Apples (Crab apple) 0,05 0130020 Pears (Oriental pear) 0,02 (2) 0130030 Quinces 0,02 (2) 0130040 Medlar (3) (3) 0130050 Loquat (3) (3) 0130990 Others 0,02 (2) 0140000 (iv) Stone fruit 0,05 (2) 0140010 Apricots 0,05 0140020 Cherries (Sweet cherries, sour cherries) 0,3 0140030 Peaches (Nectarines and similar hybrids) 0,05 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0,02 (2) 0140990 Others 0,02 (2) 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 1 0151010 Table grapes 2 0151020 Wine grapes 1 0152000 (b) Strawberries 0,5 0,3 0153000 (c) Cane fruit 0,05 (2) 0,02 (2) 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 2 0154010 Blueberries (Bilberries) 0,05 (2) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0,05 (2) 0154030 Currants (red, black and white) 0,4 0154040 Gooseberries (Including hybrids with other Ribes species) 0,05 (2) 0154050 Rose hips (3) (3) 0154060 Mulberries (Arbutus berry) (3) (3) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) (3) (3) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) (3) (3) 0154990 Others 0,05 (2) 0160000 (vi) Miscellaneous fruit 0,05 (2) 0,02 (2) 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.)) 0161050 Carambola (Bilimbi) (3) (3) 0161060 Persimmon (3) (3) 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) (3) (3) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) (3) (3) 0162050 Star apple (3) (3) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) (3) (3) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) (3) (3) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) (3) (3) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) (3) (3) 0163100 Durian (3) (3) 0163110 Soursop (guanabana) (3) (3) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,02 (2) 0211000 (a) Potatoes 0,05 (2) 0212000 (b) Tropical root and tuber vegetables 0,05 (2) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot (3) (3) 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,05 (2) 0213020 Carrots 0,1 0213030 Celeriac 0,05 (2) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,1 0213050 Jerusalem artichokes (Crosne) 0,05 (2) 0213060 Parsnips 0,1 0213070 Parsley root 0,05 (2) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,1 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,05 (2) 0213100 Swedes 0,05 (2) 0213110 Turnips 0,05 (2) 0213990 Others 0,05 (2) 0220000 (ii) Bulb vegetables 0,02 (2) 0220010 Garlic 0,5 0220020 Onions (Other bulb onions, silverskin onions) 0,5 0220030 Shallots 0,5 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0,2 0220990 Others 0,05 (2) 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0,02 (2) 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0,2 0231020 Peppers (Chilli peppers) 0,5 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0,05 (2) 0231040 Okra (ladys fingers) 0,05 (2) 0231990 Others 0,05 (2) 0232000 (b) Cucurbits  edible peel 0,02 (2) 0232010 Cucumbers 0,5 0232020 Gherkins 0,05 (2) 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0,05 (2) 0232990 Others 0,05 (2) 0233000 (c) Cucurbits-inedible peel 0,05 0233010 Melons (Kiwano) 0,2 0233020 Pumpkins (Winter squash, marrow (late variety)) 0,05 (2) 0233030 Watermelons 0,2 0233990 Others 0,05 (2) 0234000 (d) Sweet corn (Baby corn) 0,05 (2) 0,02 (2) 0239000 (e) Other fruiting vegetables 0,05 (2) 0,02 (2) 0240000 (iv) Brassica vegetables 0,02 (2) 0241000 (a) Flowering brassica 0,2 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0,05 (2) 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 1 0242990 Others 0,05 (2) 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0,05 (2) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0,2 0243990 Others 0,05 (2) 0244000 (d) Kohlrabi 0,05 (2) 0250000 (v) Leaf vegetables & fresh herbs 0,02 (2) 0251000 (a) Lettuce and other salad plants including Brassicacea 3 0251010 Lambs lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress (3) (3) 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard (3) (3) 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0,05 (2) 0252020 Purslane (Winter purslane/miners lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) (3) (3) 0252030 Beet leaves (chard) (Leaves of beetroot) 0,05 (2) 0252990 Others 0,05 (2) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) (3) (3) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,05 (2) 0255000 (e) Witloof 0,3 0256000 (f) Herbs 2 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) (3) (3) 0256060 Rosemary (3) (3) 0256070 Thyme (Marjoram, oregano) (3) (3) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) (3) (3) 0256090 Bay leaves (laurel) (Lemon grass) (3) (3) 0256100 Tarragon (Hyssop) (3) (3) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0,05 (2) 0,02 (2) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0270010 Asparagus 0,05 (2) 0,02 (2) 0270020 Cardoons (Borago officinalis stems) 0,05 (2) 0,02 (2) 0270030 Celery 0,05 (2) 0,02 (2) 0270040 Fennel 0,05 (2) 0,02 (2) 0270050 Globe artichokes (Banana flower) 0,05 (2) 0,3 0270060 Leek 0,2 0,02 (2) 0270070 Rhubarb 0,05 (2) 0,02 (2) 0270080 Bamboo shoots (3) (3) 0270090 Palm hearts (3) (3) 0270990 Others 0,05 (2) 0,02 (2) 0280000 (viii) Fungi 0,05 (2) 0,02 (2) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds (3) (3) 0300000 3. PULSES, DRY 0,05 (2) 0,02 (2) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0,1 (2) 0,05 (2) 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0401110 Safflower (3) (3) 0401120 Borage (Purple vipers bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) (3) (3) 0401130 Gold of pleasure (3) (3) 0401140 Hempseed 0401150 Castor bean (3) (3) 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0,05 (2) 0,02 (2) 0402020 Palm nuts (palmoil kernels) (3) (3) 0402030 Palmfruit (3) (3) 0402040 Kapok (3) (3) 0402990 Others 0,1 (2) 0,05 (2) 0500000 5. CEREALS 0,05 (2) 0500010 Barley 0,2 0500020 Buckwheat (Amaranthus, quinoa) 0,02 (2) 0500030 Maize 0,02 (2) 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0,02 (2) 0500050 Oats 0,2 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0,02 (2) 0500070 Rye 0,02 (2) 0500080 Sorghum 0,02 (2) 0500090 Wheat (Spelt, triticale) 0,02 (2) 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0,02 (2) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,1 (2) 0,05 (2) 0610000 (i) Tea 0620000 (ii) Coffee beans (3) (3) 0630000 (iii) Herbal infusions (dried) (3) (3) 0631000 (a) Flowers (3) (3) 0631010 Camomille flowers (3) (3) 0631020 Hybiscus flowers (3) (3) 0631030 Rose petals (3) (3) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) (3) (3) 0631050 Lime (linden) (3) (3) 0631990 Others (3) (3) 0632000 (b) Leaves (3) (3) 0632010 Strawberry leaves (3) (3) 0632020 Rooibos leaves (Ginkgo leaves) (3) (3) 0632030 MatÃ © (3) (3) 0632990 Others (3) (3) 0633000 (c) Roots (3) (3) 0633010 Valerian root (3) (3) 0633020 Ginseng root (3) (3) 0633990 Others (3) (3) 0639000 (d) Other herbal infusions (3) (3) 0640000 (iv) Cocoabeans (fermented or dried) (3) (3) 0650000 (v) Carob (st johns bread) (3) (3) 0700000 7. HOPS (dried) 10 2 0800000 8. SPICES (3) (3) 0810000 (i) Seeds (3) (3) 0810010 Anise (3) (3) 0810020 Black caraway (3) (3) 0810030 Celery seed (Lovage seed) (3) (3) 0810040 Coriander seed (3) (3) 0810050 Cumin seed (3) (3) 0810060 Dill seed (3) (3) 0810070 Fennel seed (3) (3) 0810080 Fenugreek (3) (3) 0810090 Nutmeg (3) (3) 0810990 Others (3) (3) 0820000 (ii) Fruits and berries (3) (3) 0820010 Allspice (3) (3) 0820020 Sichuan pepper (Anise pepper, Japan pepper) (3) (3) 0820030 Caraway (3) (3) 0820040 Cardamom (3) (3) 0820050 Juniper berries (3) (3) 0820060 Pepper, black, green and white (Long pepper, pink pepper) (3) (3) 0820070 Vanilla pods (3) (3) 0820080 Tamarind (3) (3) 0820990 Others (3) (3) 0830000 (iii) Bark (3) (3) 0830010 Cinnamon (Cassia) (3) (3) 0830990 Others (3) (3) 0840000 (iv) Roots or rhizome (3) (3) 0840010 Liquorice (3) (3) 0840020 Ginger (3) (3) 0840030 Turmeric (Curcuma) (3) (3) 0840040 Horseradish (3) (3) 0840990 Others (3) (3) 0850000 (v) Buds (3) (3) 0850010 Cloves (3) (3) 0850020 Capers (3) (3) 0850990 Others (3) (3) 0860000 (vi) Flower stigma (3) (3) 0860010 Saffron (3) (3) 0860990 Others (3) (3) 0870000 (vii) Aril (3) (3) 0870010 Mace (3) (3) 0870990 Others (3) (3) 0900000 9. SUGAR PLANTS (3) (3) 0900010 Sugar beet (root) (3) (3) 0900020 Sugar cane (3) (3) 0900030 Chicory roots (3) (3) 0900990 Others (3) (3) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,05 (2) 1010000 (i) Tissue 0,2 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies (3) (3) 1015010 Muscle (3) (3) 1015020 Fat (3) (3) 1015030 Liver (3) (3) 1015040 Kidney (3) (3) 1015050 Edible offal (3) (3) 1015990 Others (3) (3) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) (3) (3) 1017010 Muscle (3) (3) 1017020 Fat (3) (3) 1017030 Liver (3) (3) 1017040 Kidney (3) (3) 1017050 Edible offal (3) (3) 1017990 Others (3) (3) 1020000 (ii) Milk 0,05 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,02 (2) 1030010 Chicken 1030020 Duck (3) (3) 1030030 Goose (3) (3) 1030040 Quail (3) (3) 1030990 Others (3) (3) 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) (3) (3) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) (3) (3) 1060000 (vi) Snails (3) (3) 1070000 (vii) Other terrestrial animal products (Wild game) (3) (3) (F)= Fat soluble (2) Annex III is amended as follows: (a) In Part A, the columns for aminopyralid, chlorantraniliprole, cyflufenamid, mepiquat and propamocarb are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (4) Aminopyralid Chlorantraniliprole (DPX E-2Y45) (F) Cyflufenamid: sum of cyflufenamid (Z-isomer) and its E-isomer Mepiquat Propamocarb (Sum of propamocarb and its salt expressed as propamocarb) (1) (2) (3) (4) (5) (6) (7) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0,01 (5) 0110000 (i) Citrus fruit 0,7 0,02 (5) 0,05 (5) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 10 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0,1 (5) 0110030 Lemons (Citron, lemon, Buddhas hand (Citrus medica var. sarcodactylis)) 10 0110040 Limes 10 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata x sinensis)) 10 0110990 Others 10 0120000 (ii) Tree nuts 0,05 0,02 (5) 0,05 (5) 0,1 (5) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0,5 0,05 0,05 (5) 0130010 Apples (Crab apple) 10 0130020 Pears (Oriental pear) 10 0130030 Quinces 0,1 (5) 0130040 Medlar 0,1 (5) 0130050 Loquat 0,1 (5) 0130990 Others 0,1 (5) 0140000 (iv) Stone fruit 1 0,02 (5) 0,05 (5) 0,1 (5) 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 1 0,15 0,3 0,1 (5) 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 1 0,02 (5) 0,05 (5) 10 0153000 (c) Cane fruit 1 0,02 (5) 0,05 (5) 0,1 (5) 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0,02 (5) 0,05 (5) 0,1 (5) 0154010 Blueberries (Bilberries) 1,5 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 1 0154030 Currants (red, black and white) 1 0154040 Gooseberries (Including hybrids with other Ribes species) 1 0154050 Rose hips 1 0154060 Mulberries (Arbutus berry) 1 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,01 (5) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 1 0154990 Others 1 0160000 (vi) Miscellaneous fruit 0,01 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0,01 (5) 0210000 (i) Root and tuber vegetables 0,02 (5) 0,05 (5) 0211000 (a) Potatoes 0,02 0,5 0212000 (b) Tropical root and tuber vegetables 0,02 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0,5 0212020 Sweet potatoes 0,5 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0,5 0212040 Arrowroot 10 0212990 Others 10 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,06 0,1 (5) 0213020 Carrots 0,06 10 0213030 Celeriac 0,06 0,2 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,06 0,5 0213050 Jerusalem artichokes (Crosne) 0,06 0,1 (5) 0213060 Parsnips 0,06 0,1 (5) 0213070 Parsley root 0,06 0,5 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,5 10 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,06 0,1 (5) 0213100 Swedes 0,06 0,1 (5) 0213110 Turnips 0,06 10 0213990 Others 0,06 0,1 (5) 0220000 (ii) Bulb vegetables 0,01 (5) 0,02 (5) 0220010 Garlic 0,1 10 0220020 Onions (Other bulb onions, silverskin onions) 0,05 (5) 10 0220030 Shallots 0,05 (5) 2 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0,05 (5) 0,1 (5) 0220990 Others 0,05 (5) 0,1 (5) 0230000 (iii) Fruiting vegetables 0,05 (5) 0231000 (a) Solanacea 0,02 (5) 10 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0,6 0231020 Peppers (Chilli peppers) 1 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0,6 0231040 Okra (ladys fingers) 0,6 0231990 Others 0,6 0232000 (b) Cucurbits  edible peel 0,3 10 0232010 Cucumbers 0,04 0232020 Gherkins 0,08 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0,05 0232990 Others 0,02 (5) 0233000 (c) Cucurbits-inedible peel 0,3 0,04 0233010 Melons (Kiwano) 5 0233020 Pumpkins (Winter squash, marrow (late variety)) 10 0233030 Watermelons 5 0233990 Others 10 0234000 (d) Sweet corn (Baby corn) 0,2 0,02 (5) 2 0239000 (e) Other fruiting vegetables 0,2 0,02 (5) 10 0240000 (iv) Brassica vegetables 0,02 (5) 0,05 (5) 0241000 (a) Flowering brassica 10 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 1 0241020 Cauliflower 0,3 0241990 Others 0,3 0242000 (b) Head brassica 10 0242010 Brussels sprouts 0,01 (5) 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 2 0242990 Others 0,01 (5) 0243000 (c) Leafy brassica 20 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 10 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 20 0243990 Others 10 0244000 (d) Kohlrabi 0,01 (5) 10 0250000 (v) Leaf vegetables & fresh herbs 20 0,02 (5) 0,05 (5) 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lambs lettuce (Italian corn salad) 30 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 50 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 10 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 30 0251050 Land cress 20 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 30 0251070 Red mustard 20 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 20 0251990 Others 20 0252000 (b) Spinach & similar (leaves) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 30 0252020 Purslane (Winter purslane/miners lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 20 0252030 Beet leaves (chard) (Leaves of beetroot) 10 0252990 Others 10 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 30 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 5 0255000 (e) Witloof 10 0256000 (f) Herbs 30 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0,02 (5) 0,05 (5) 0,1 (5) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0,5 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0,01 (5) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0,01 (5) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0,01 (5) 0260050 Lentils 0,01 (5) 0260990 Others 0,01 (5) 0270000 (vii) Stem vegetables (fresh) 0,02 (5) 0,05 (5) 0270010 Asparagus 0,01 (5) 0,1 (5) 0270020 Cardoons (Borago officinalis stems) 0,01 (5) 0,1 (5) 0270030 Celery 10 10 0270040 Fennel 0,01 (5) 0,1 (5) 0270050 Globe artichokes (Banana flower) 0,3 0,1 (5) 0270060 Leek 0,01 (5) 10 0270070 Rhubarb 0,01 (5) 0,1 (5) 0270080 Bamboo shoots 0,01 (5) 0,1 (5) 0270090 Palm hearts 0,01 (5) 0,1 (5) 0270990 Others 0,01 (5) 0,1 (5) 0280000 (viii) Fungi 0,01 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 0,01 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0300000 3. PULSES, DRY 0,01 (5) 0,01 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0,02 (5) 0,1 (5) 0401000 (i) Oilseeds 0401010 Linseed 0,01 (5) 0,01 (5) 0,05 (5) 0401020 Peanuts 0,01 (5) 0,01 (5) 0,05 (5) 0401030 Poppy seed 0,01 (5) 0,01 (5) 0,05 (5) 0401040 Sesame seed 0,01 (5) 0,01 (5) 0,05 (5) 0401050 Sunflower seed 0,01 (5) 0,01 (5) 10 0401060 Rape seed (Bird rapeseed, turnip rape) 0,03 0,01 (5) 3 0401070 Soya bean 0,01 (5) 0,01 (5) 0,05 (5) 0401080 Mustard seed 0,01 (5) 0,01 (5) 0,05 (5) 0401090 Cotton seed 0,01 (5) 0,3 5 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0,01 (5) 0,01 (5) 0,05 (5) 0401110 Safflower 0,01 (5) 0,01 (5) 0,05 (5) 0401120 Borage (Purple vipers bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,01 (5) 0,01 (5) 0,05 (5) 0401130 Gold of pleasure 0,01 (5) 0,01 (5) 0,05 (5) 0401140 Hempseed 0,01 (5) 0,01 (5) 0,05 (5) 0401150 Castor bean 0,01 (5) 0,01 (5) 0,05 (5) 0401990 Others 0,01 (5) 0,01 (5) 0,05 (5) 0402000 (ii) Oilfruits 0,01 (5) 0,01 (5) 0,05 (5) 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0,1 (5) 0500010 Barley 0,1 0,02 0,1 3 0500020 Buckwheat (Amaranthus, quinoa) 0,01 (5) 0,02 0,02 (5) 2 0500030 Maize 0,01 (5) 0,02 0,02 (5) 2 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0,01 (5) 0,02 0,02 (5) 2 0500050 Oats 0,1 0,02 0,1 2 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0,01 (5) 0,4 0,02 (5) 2 0500070 Rye 0,1 0,02 0,05 3 0500080 Sorghum 0,01 (5) 0,02 0,02 (5) 2 0500090 Wheat (Spelt, triticale) 0,1 0,02 0,05 3 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0,01 (5) 0,02 0,02 (5) 2 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0610000 (i) Tea 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (fermented or dried) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried) 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0800000 8. SPICES 0810000 (i) Seeds 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0840020 Ginger 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0840030 Turmeric (Curcuma) 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0840040 Horseradish (+) (+) (+) (+) (+) 0840990 Others 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0850000 (v) Buds 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0,02 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0,2 (5) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,01 (5) 0,02 (5) 0,05 (5) 0,1 (5) 0900010 Sugar beet (root) 0,02 0900020 Sugar cane 0,5 0900030 Chicory roots 0,02 0900990 Others 0,01 (5) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,1 (5) 1010000 (i) Tissue 0,03 (5) 1011000 (a) Swine 1011010 Muscle 0,01 (5) 0,2 0,05 (5) 1011020 Fat 0,02 0,2 0,05 (5) 1011030 Liver 0,02 0,2 0,05 (5) 1011040 Kidney 0,3 0,2 0,05 (5) 1011050 Edible offal 0,01 (5) 0,2 0,2 1011990 Others 0,01 (5) 0,01 (5) 0,05 (5) 1012000 (b) Bovine 1012010 Muscle 0,1 0,2 0,08 1012020 Fat 0,1 0,2 0,05 (5) 1012030 Liver 0,05 0,2 0,4 1012040 Kidney 1 0,2 0,6 1012050 Edible offal 0,05 0,2 0,2 1012990 Others 0,01 (5) 0,01 (5) 0,05 (5) 1013000 (c) Sheep 1013010 Muscle 0,1 0,2 0,08 1013020 Fat 0,1 0,2 0,05 (5) 1013030 Liver 0,05 0,2 0,4 1013040 Kidney 1 0,2 0,6 1013050 Edible offal 0,05 0,2 0,2 1013990 Others 0,01 (5) 0,01 (5) 0,05 (5) 1014000 (d) Goat 1014010 Muscle 0,1 0,2 0,08 1014020 Fat 0,1 0,2 0,05 (5) 1014030 Liver 0,05 0,2 0,4 1014040 Kidney 1 0,2 0,6 1014050 Edible offal 0,05 0,2 0,2 1014990 Others 0,01 (5) 0,01 (5) 0,05 (5) 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 0,1 0,2 0,08 1015020 Fat 0,1 0,2 0,05 (5) 1015030 Liver 0,05 0,2 0,4 1015040 Kidney 1 0,2 0,6 1015050 Edible offal 0,05 0,2 0,2 1015990 Others 0,01 (5) 0,01 (5) 0,05 (5) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,01 (5) 0,05 (5) 1016010 Muscle 0,01 (5) 1016020 Fat 0,02 1016030 Liver 0,02 1016040 Kidney 0,3 1016050 Edible offal 0,01 (5) 1016990 Others 0,01 (5) 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 0,05 (5) 1017010 Muscle 0,1 0,2 1017020 Fat 0,1 0,2 1017030 Liver 0,05 0,2 1017040 Kidney 1 0,2 1017050 Edible offal 0,05 0,2 1017990 Others 0,01 (5) 0,01 (5) 1020000 (ii) Milk 0,02 0,05 0,03 (5) 1020010 Cattle 0,1 1020020 Sheep 0,05 (5) 1020030 Goat 0,05 (5) 1020040 Horse 0,05 (5) 1020990 Others 0,05 (5) 1030000 (iii) Bird eggs 0,01 (5) 0,1 0,03 (5) 0,05 (5) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (5) 0,05 (5) 0,05 (5) 0,05 (5) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,01 (5) 0,01 (5) 0,03 (5) 0,05 (5) 1060000 (vi) Snails 0,01 (5) 0,01 (5) 0,03 (5) 0,05 (5) 1070000 (vii) Other terrestrial animal products (Wild game) 0,01 (5) 0,01 (5) 0,03 (5) 0,05 (5) Aminopyralid (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Chlorantraniliprole (DPX E-2Y45) (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Cyflufenamid: sum of cyflufenamid (Z-isomer) and its E-isomer (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Mepiquat (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Propamocarb (Sum of propamocarb and its salt expressed as propamocarb) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (b) In Part A, the following column for pyriofenone is added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (6) Pyriofenone (1) (2) (3) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddhas hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata x sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0,2 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0153000 (c) Cane fruit 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0154010 Blueberries (Bilberries) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other Ribes species) 0154050 Rose hips 0154060 Mulberries (Arbutus berry) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0154990 Others 0160000 (vi) Miscellaneous fruit 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0211000 (a) Potatoes 0212000 (b) Tropical root and tuber vegetables 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0213020 Carrots 0213030 Celeriac 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0213050 Jerusalem artichokes (Crosne) 0213060 Parsnips 0213070 Parsley root 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0213100 Swedes 0213110 Turnips 0213990 Others 0220000 (ii) Bulb vegetables 0220010 Garlic 0220020 Onions (Other bulb onions, silverskin onions) 0220030 Shallots 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0220990 Others 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0231020 Peppers (Chilli peppers) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0231040 Okra (ladys fingers) 0231990 Others 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn (Baby corn) 0239000 (e) Other fruiting vegetables 0240000 (iv) Brassica vegetables 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lambs lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0252020 Purslane (Winter purslane/miners lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0252990 Others 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0255000 (e) Witloof 0256000 (f) Herbs 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0270010 Asparagus 0270020 Cardoons (Borago officinalis stems) 0270030 Celery 0270040 Fennel 0270050 Globe artichokes (Banana flower) 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 (viii) Fungi 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 0300000 3. PULSES, DRY 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0401110 Safflower 0401120 Borage (Purple vipers bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0401130 Gold of pleasure 0401140 Hempseed 0401150 Castor bean 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0500010 Barley 0,03 0500020 Buckwheat (Amaranthus, quinoa) 0500030 Maize 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0500050 Oats 0,03 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0500070 Rye 0,01 (7) 0500080 Sorghum 0500090 Wheat (Spelt, triticale) 0,01 (7) 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0610000 (i) Tea 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (fermented or dried) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried) 0800000 8. SPICES 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horseradish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (Wild game) (c) In Part B, the columns for metalaxyl-M and quinoxyfen are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (8) Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)) Quinoxyfen (F) (1) (2) (3) (4) 0130040 Medlar 1 0,02 (9) 0130050 Loquat 1 0,02 (9) 0154050 Rose hips 0,05 (9) 2 0154060 Mulberries (Arbutus berry) 0,05 (9) 2 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,05 (9) 2 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0,05 (9) 2 0161050 Carambola (Bilimbi) 0,05 (9) 0,02 (9) 0161060 Persimmon 0,05 (9) 0,02 (9) 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0,05 (9) 0,02 (9) 0162040 Prickly pear (cactus fruit) 0,05 (9) 0,02 (9) 0162050 Star apple 0,05 (9) 0,02 (9) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0,05 (9) 0,02 (9) 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0,05 (9) 0,02 (9) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0,05 (9) 0,02 (9) 0163090 Bread fruit (Jackfruit) 0,05 (9) 0,02 (9) 0163100 Durian 0,05 (9) 0,02 (9) 0163110 Soursop (guanabana) 0,05 (9) 0,02 (9) 0212040 Arrowroot 0,05 (9) 0,02 (9) 0251050 Land cress 3 0,02 (9) 0251070 Red mustard 3 0,02 (9) 0252020 Purslane (Winter purslane/miners lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 1 0,02 (9) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,05 (9) 0,02 (9) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 2 0,02 (9) 0256060 Rosemary 2 0,02 (9) 0256070 Thyme (Marjoram, oregano) 2 0,02 (9) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 2 0,02 (9) 0256090 Bay leaves (laurel) (Lemon grass) 2 0,02 (9) 0256100 Tarragon (Hyssop) 2 0,02 (9) 0270080 Bamboo shoots 0,05 (9) 0,02 (9) 0270090 Palm hearts 0,05 (9) 0,02 (9) 0290000 (ix) Sea weeds 0401110 Safflower 0,1 (9) 0,05 (9) 0401120 Borage (Purple vipers bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,1 (9) 0,05 (9) 0401130 Gold of pleasure 0,1 (9) 0,05 (9) 0401150 Castor bean 0,1 (9) 0,05 (9) 0402020 Palm nuts (palmoil kernels) 0,1 (9) 0,05 (9) 0402030 Palmfruit 0,1 (9) 0,05 (9) 0402040 Kapok 0,1 (9) 0,05 (9) 0620000 (ii) Coffee beans 0,1 (9) 0,05 (9) 0630000 (iii) Herbal infusions (dried) 0,1 (9) 0,05 (9) 0631000 (a) Flowers 0,1 (9) 0,05 (9) 0631010 Camomille flowers 0,1 (9) 0,05 (9) 0631020 Hybiscus flowers 0,1 (9) 0,05 (9) 0631030 Rose petals 0,1 (9) 0,05 (9) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0,1 (9) 0,05 (9) 0631050 Lime (linden) 0,1 (9) 0,05 (9) 0631990 Others 0,1 (9) 0,05 (9) 0632000 (b) Leaves 0,1 (9) 0,05 (9) 0632010 Strawberry leaves 0,1 (9) 0,05 (9) 0632020 Rooibos leaves (Ginkgo leaves) 0,1 (9) 0,05 (9) 0632030 MatÃ © 0,1 (9) 0,05 (9) 0632990 Others 0,1 (9) 0,05 (9) 0633000 (c) Roots 0,1 (9) 0,05 (9) 0633010 Valerian root 0,1 (9) 0,05 (9) 0633020 Ginseng root 0,1 (9) 0,05 (9) 0633990 Others 0,1 (9) 0,05 (9) 0639000 (d) Other herbal infusions 0,1 (9) 0,05 (9) 0640000 (iv) Cocoabeans (fermented or dried) 0,1 (9) 0,05 (9) 0650000 (v) Carob (st johns bread) 0,1 (9) 0,05 (9) 0800000 8. SPICES 0810000 (i) Seeds 0,1 (9) 0,05 (9) 0810010 Anise 0,1 (9) 0,05 (9) 0810020 Black caraway 0,1 (9) 0,05 (9) 0810030 Celery seed (Lovage seed) 0,1 (9) 0,05 (9) 0810040 Coriander seed 0,1 (9) 0,05 (9) 0810050 Cumin seed 0,1 (9) 0,05 (9) 0810060 Dill seed 0,1 (9) 0,05 (9) 0810070 Fennel seed 0,1 (9) 0,05 (9) 0810080 Fenugreek 0,1 (9) 0,05 (9) 0810090 Nutmeg 0,1 (9) 0,05 (9) 0810990 Others 0,1 (9) 0,05 (9) 0820000 (ii) Fruits and berries 0,1 (9) 0,05 (9) 0820010 Allspice 0,1 (9) 0,05 (9) 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0,1 (9) 0,05 (9) 0820030 Caraway 0,1 (9) 0,05 (9) 0820040 Cardamom 0,1 (9) 0,05 (9) 0820050 Juniper berries 0,1 (9) 0,05 (9) 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0,1 (9) 0,05 (9) 0820070 Vanilla pods 0,1 (9) 0,05 (9) 0820080 Tamarind 0,1 (9) 0,05 (9) 0820990 Others 0,1 (9) 0,05 (9) 0830000 (iii) Bark 0,1 (9) 0,05 (9) 0830010 Cinnamon (Cassia) 0,1 (9) 0,05 (9) 0830990 Others 0,1 (9) 0,05 (9) 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,1 (9) 0,05 (9) 0840020 Ginger 0,1 (9) 0,05 (9) 0840030 Turmeric (Curcuma) 0,1 (9) 0,05 (9) 0840040 Horseradish (+) (+) 0840990 Others 0,1 (9) 0,05 (9) 0850000 (v) Buds 0,1 (9) 0,05 (9) 0850010 Cloves 0,1 (9) 0,05 (9) 0850020 Capers 0,1 (9) 0,05 (9) 0850990 Others 0,1 (9) 0,05 (9) 0860000 (vi) Flower stigma 0,1 (9) 0,05 (9) 0860010 Saffron 0,1 (9) 0,05 (9) 0860990 Others 0,1 (9) 0,05 (9) 0870000 (vii) Aril 0,1 (9) 0,05 (9) 0870010 Mace 0,1 (9) 0,05 (9) 0870990 Others 0,1 (9) 0,05 (9) 0900000 9. SUGAR PLANTS 0,02 (9) 0900010 Sugar beet (root) 0,1 0,02 (9) 0900020 Sugar cane 0,05 (9) 0,02 (9) 0900030 Chicory roots 0,05 (9) 0,02 (9) 0900990 Others 0,05 (9) 0,02 (9) 1015000 (e) Horses, asses, mules or hinnies 0,05 (9) 0,2 1015010 Muscle 0,05 (9) 0,2 1015020 Fat 0,05 (9) 0,2 1015030 Liver 0,05 (9) 0,2 1015040 Kidney 0,05 (9) 0,2 1015050 Edible offal 0,05 (9) 0,2 1015990 Others 0,05 (9) 0,2 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 0,05 (9) 0,2 1017010 Muscle 0,05 (9) 0,2 1017020 Fat 0,05 (9) 0,2 1017030 Liver 0,05 (9) 0,2 1017040 Kidney 0,05 (9) 0,2 1017050 Edible offal 0,05 (9) 0,2 1017990 Others 0,05 (9) 0,2 1030020 Duck 0,05 (9) 0,02 (9) 1030030 Goose 0,05 (9) 0,02 (9) 1030040 Quail 0,05 (9) 0,02 (9) 1030990 Others 0,05 (9) 0,02 (9) 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (9) 0,05 (9) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,05 (9) 0,02 (9) 1060000 (vi) Snails 0,05 (9) 0,02 (9) 1070000 (vii) Other terrestrial animal products (Wild game) 0,05 (9) 0,02 (9) (F)= Fat soluble Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Quinoxyfen (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (1) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (2) Indicates lower limit of analytical determination (3) Pesticide-code combination for which the MRL as set in Annex III Part B applies. (F)= Fat soluble (4) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (5) Indicates lower limit of analytical determination Aminopyralid (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Chlorantraniliprole (DPX E-2Y45) (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Cyflufenamid: sum of cyflufenamid (Z-isomer) and its E-isomer (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Mepiquat (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Propamocarb (Sum of propamocarb and its salt expressed as propamocarb) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (6) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (7) Indicates lower limit of analytical determination (8) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (9) Indicates lower limit of analytical determination (F)= Fat soluble Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Quinoxyfen (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish